Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 3/2/2020, claims 1-13 and 15-19 are presented for examination. Claims 1, 7, and 13 are independent.
Amended claim(s): 1, 2, 7, and 15.
New claim(s): 17-19.
Petition Decision mailed 6/23/20 regarding reconsideration of Applicant’s Request for Corrected Filing Receipt.
Applicants’ arguments, see Applicant Arguments/Remarks filed, with respect to claim(s) 1 rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s).  Newly cited art Swift teaches the newly added elements of the claim as discussed in the 103 rejection section below. 


Specification
The amendment filed 3/2/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 13 recites: “in response to receiving a request for an operation key change indicating that a device having the first operation key is at least one of misplaced or stolen.” (Emphasis added). Applicant’s disclosure as originally filed only states: “The CU 202 may be initiated by an external signal that a new OpKey is desired.” (See Applicant’s disclosure PG-PUB ¶0047). The signal only indicates a new OpKey is desired. The signal does not indicate anything with regards to a device being misplaced or stolen.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and depedent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 13 recites: in response to receiving a request for an operation key change indicating that a device having the first operation key is at least one of misplaced or stolen.” (Emphasis added). There’s no support for the emphasized limitation in Applicant’s disclosure as originally filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites: “in response to receiving, by the transceiver circuitry and the antenna, a first transmission including an encrypted version of a second operation key that is encrypted by the first operation key, the first operation key corresponding to a device having the first operation key that is at least one of misplaced or stolen, wherein the first operation key was previously executed as an authenticated challenge-response protocol; decrypt the encrypted version of the second operation key using the first operation key to recover the second operation key.” The claim scope is unclear because the claim recites the first operation key corresponds to a stolen/misplaced device. However, the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040042620 A1 (hereinafter ‘Andrews’) in view of US 6377691 B1 (hereinafter ‘Swift’)

As regards claim 1, Andrews (US 20040042620 A1) discloses: A method comprising (Andrews: Abstract, i.e., method for 
wherein the second operation key is stored in a memory of the electronic device prior to receiving the first transmission; (Andrews:  Abstract, Figs. 2-6, 12-13, ¶6, ¶22-¶28, encrypting a key (i.e., operation key) with a session key (i.e., second operation key) wherein the encrypted key is sent to a secondary site and wherein the session key is used to decrypt the received encrypted key wherein the session key is stored at the secondary site)
However, Andrew does not but in analogous art, Swift (US 6377691 B1) teaches: the second operation key corresponding to an operation key previously executed as an authenticated challenge-response protocol; (Swift: Abstarct, Fig. 5A, col 3:58 to col. 4:24, i.e., session key used in authenticated challenge response protocol)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art 
Andrew et al combination further discloses: decrypting the encrypted version of the first operation key using the second operation key to recover the first operation key; (Andrews:  Abstract, Figs. 2-6, 12-13, ¶6, ¶22-¶28, encrypting a key (i.e., operation key) with a session key (i.e., second operation key) wherein the encrypted key is sent to a secondary site and wherein the session key is used to decrypt the received encrypted key wherein the session key is stored at the secondary site) 
storing the first operation key in the memory of the electronic device; and (Andrew: ¶22-¶23, i.e., private key stored in memory)
executing the authenticated challenge-response protocol with the first operation key. (Swift: Abstarct, Fig. 5A, col 3:58 to col. 4:24, i.e., session key used in authenticated challenge response protocol)

As regards claim 2, Andrews et al combination discloses the method of claim 1, comprising, after decrypting the encrypted version of the first operation key using the second operation 

As regards claim 3, Andrews et al combination discloses the method of claim 1, wherein the first operation key is a first random number and the second operation key is a second random number that differs from the first random number. (Andrews: ¶26, i.e., the keys are random numbers)

As regards claim 4, Andrews et al combination discloses the method of claim 3, wherein the first and second random numbers are 128-bit random numbers. (Andrews: ¶26, i.e., the keys are random numbers 128 bit long)

As regards claim 5, Andrews et al combination discloses the method of claim 1, wherein the first operation key is not stored in the memory prior to receiving the first transmission. (Andrews:  Abstract, Figs. 2-6, 12-13, ¶6, ¶22-¶28, encrypting a key (i.e., operation key) with a session key (i.e., second operation key) wherein the encrypted key is sent to a secondary site and wherein the session key is used to decrypt the received encrypted key wherein the session key is stored at the secondary site)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Swift in view of US 20110071734 A1 (hereinafter ‘Van’)

As regards claim 6, Andrews et al combination discloses the method of claim 1. However, Andrews does not but in analogous art, Van (US 20110071734 A1) teaches: wherein the electronic device is a vehicle key fob. (Van: Fig. 1 (103), 3, ¶33, i.e., the nomadic device i.e., key fob for remotely controlling the functions of a vehicle)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Andrews to include a vehicle key fob of Van to implement the key exchange protocol taught by Andrews with the motivation to remotely control operations of vehicles (Van: ¶6) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432